IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF THE PARENTAL                         No. 83008
                   RIGHTS AS TO S.V., MINOR CHILD.

                  MARTINA C.V.,
                  Appellant,                                              FILE
                  vs.
                                                                          AUG     1 2022
                  JOHN G.E.,
                                                                         E ZAII   A BROWN
                  Respondent.
                                                                            EPUTY CLERK
                                          ORDER OF AFFIRMANCE
                              This is an appeal from a district court order terminating
                  appellant's parental rights. Eighth Judicial District Court, Family Court
                  Division, Clark County; Soonhee Bailey, Judge."
                              Appellant Martina C.V. is the biological mother of 11-year-old
                  S.V. When S.V. was two years old, Child Protective Services (CPS) removed
                  S.V. from Martina's care because she left S.V. with a babysitter and did not
                  return. Once a paternity test established respondent John G.E. as S.V.'s
                  biological father, CPS placed S.V. with John; S.V. has lived with John and
                  his wife ever since. After approximately two years without any contact with
                  Martina, John obtained a court order for Martina to pay child support. In
                  separate proceedings, the parties agreed to joint custody and established a
                  visitation schedule, by which Martina inconsistently abided. In the spring
                  of 2018, when S.V. was seven years old, another report was filed with CPS
                  because Martina attempted to place S.V., unaccompanied, into an Uber to
                  return him to John at the end of their scheduled visit. John moved to modify
                  their custody agreement and, when Martina failed to appear at the hearing




SUPREME COURT
                         'Pursuant to NRAP 34(f)(1), we have determined that oral argument
      OF          is not warranted.
    NEVADA


CO) I947A cgigp
                on the matter, the district court awarded John sole legal and physical
                custody of S.V.
                            In July 2019, John filed a petition to terminate Martina's
                parental rights. Within a matter of months of that filing, Martina was
                involved in a car accident with her one-year-old daughter in the car while
                driving with a suspended license and under the influence of multiple illicit
                substances.2      Days later, Martina began serving a jail sentence for her
                failure to abide by the drug counseling requirements ordered in a former
                criminal matter.3 In Spring 2021, Martina and her mother visited with S.V.
                at the Family Mediation Center; it was the first time Martina had seen S.V.
                since Spring 2018. After an evidentiary hearing, the district court granted
                John's petition and terminated Martina's parental rights, finding multiple
                grounds of parental fault and that termination was in S.V.'s best interest.
                Martina now appeals.
                            To terminate parental rights, the district court must find clear
                and convincing evidence that (1) at least one ground of parental fault exists,
                and (2) termination is in the child's best interest. NRS 128.105(1); In re
                Termination of Parental Rights as to N.J., 116 Nev. 790, 800-01, 8 P.3d 126,
                132-33 (2000). On appeal, this court reviews questions of law de novo and
                the district court's factual findings for substantial evidence. In re Parental
                Rights as to A.L., 130 Nev. 914, 918, 337 P.3d 758, 761 (2014). Substantial
                evidence is that which "a reasonable person might accept as adequate" to
                support a conclusion. Ellis v. Carucci, 123 Nev. 145, 149, 161 P.3d 239, 242
                (2007).


                      2 Martina was charged with a felony for leaving the scene of the
                accident, but she later pleaded to a felony reckless driving charge.

                      3Martina was sentenced to serve 120 days in jail but ended up serving
SUPREME COURT
                118 days from September to December 2019.
        OF
     NEVADA
                                                      2
(0) I947A
                                 Martina argues that the district court erred in terminating her
                     parental rights because John failed to prove grounds of parental fault by
                     clear and convincing evidence and because it was not in S.V.'s best interest.
                     See NRS 128.105(1). Turning first to the grounds of parental fault, we
                     conclude that the district court's findings of abandonment and unfitness are
                     supported by substantial evidence.4 As a preliminary matter, the district
                     court properly applied the statutory presumption that Martina abandoned
                     S.V. because she failed to communicate with him or provide for his support
                     for more than six months. NRS 128.012(2); see also In re N.J., 116 Nev. at
                     804, 8 P.3d at 135 ("[A]pplication of the statutory presumption of
                     abandonment contained in NRS 128.012(2) is not discretionary."). And
                     although Martina contends that she presented sufficient evidence to rebut
                     the presumption, we agree with the district court that her evidence of
                     infrequent and inconsistent contact attempts did not rebut the presumption
                     that she intended to abandon S.V.        See In re Parental Rights as to
                     Montgomery, 112 Nev. 719, 727, 917 P.2d 949, 955 (1996) (explaining that
                     "[i]ntent is the decisive factor in [determining] abandonment and may be
                     shown by the facts and circumstances" of the case), superseded by statute on
                     other grounds as recognized by In re N.J., 116 Nev. at 798-01, 8 P.3d at 131-
                     33. Indeed, Martina's child support payments were only sporadic until John
                     filed the underlying termination action, and the record reflects that Martina
                     frequently went months without contacting S.V., including while she was
                     incarcerated. And Martina produced no evidence that she sent S.V. any
                     letters, cards, or presents while he was living with John. See Sernaker v.



                           4 Because  only one ground of parental fault is required to support the
                     termination of parental rights, see NRS 128.105(1)(b) (requiring a finding
                     of at least one ground of parental fault), we need not review the district
SUPREME COURT
                     court's other findings of parental fault.
        OF
     NEVADA
                                                          3
(0) I947A    asato
                Ehrlich, 86 Nev. 277, 280-81, 468 P.2d 5, 7 (1970) (holding that "[flack of
                support plus other conduct such as a failure to communicate by letter or
                telephone, or absence of sending of gifts is sufficient to uphold" a district
                court's abandonment finding).      Moreover, Martina neither opposed or
                appeared at the hearing on John's motion for sole custody, nor did she
                attempt to modify custody at any point thereafter.
                            We also agree with the district court that John demonstrated
                that Martina is an unfit parent by clear and convincing evidence, as the
                record contains ample evidence of Martina's "fail[ure] to provide [S.V.] with
                proper care, guidance and support."       NRS 128.018 (defining an "unfit
                parent"). While Martina has not been actively involved in much of S.V.'s
                day-to-day life, the record demonstrates her diminished suitability as a
                parent, such as the number of times S.V. was either late to or absent from
                school while in Martina's care, her history of leaving S.V. with other
                caregivers and not returning for extended periods of time, and her attempt
                to place S.V. unaccompanied in an Uber vehicle at a young age. See NRS
                128.105(1)(b) (providing that the court may consider whether a parent's
                conduct toward the child dirninishes their suitability as a parent). And
                Martina's numerous arrests for drug-related offenses, failed drug tests, and
                failure to participate in court-ordered substance abuse counseling, as well
                as her felony conviction for driving under the influence of illicit drugs,
                confirm that her use of controlled substances has "render[ed] her
                consistently unable to care for [S.V.]." NRS 128.106(1)(d), (f) (requiring the
                district court to consider a parent's felony convictions when determining
                whether that parent is unfit).
                            We next reject Martina's argument that the district court
                improperly found termination was in S.V.'s best interest. Although the
                record demonstrates that S.V. indicated he would like to see Martina again
SUPREME COURT
        OF
     NEVADA                                           4
(0) 1947A
                    after a court-ordered supervised visitation, the record does not support her
                    contention that S.V. "objected" to having her rights terminated. Cf. NRS
                    125C.0035(4)(a) (providing that, when considering the best interest of the
                    child, the district court may consider the child's wishes if he "is of sufficient
                    age and capacity to form an intelligent preference as to his" custody). We
                    further conclude that the record supports the district court's finding that
                    terminating Martina's parental rights was in S.V.'s best interest, as the
                    record demonstrates that S.V. has thrived while living with John and he is
                    well-bonded to John's wife, who intends to adopt S.V. See In re N.J., 125
                    Nev. at 843, 221 P.3d at 1261 ("In determining what is in a child's best
                    interest, the district court must consider the child's continuing need for
                    '
                        proper physical, mental and emotional growth and development." (quoting
                    NRS 128.005(2)(c))). For the reasons set forth above, we
                                    ORDER the judgment of the district court AFFIRMED.5




                                              Parraguirre


                                                , J.                                            r.
                    Silver                                       Gibbon




                    cc:      Hon. Soonhee Bailey, District Judge, Family Court Division
                             The Law Offices of Frank J. Toti, Esq.
                             Marathon Law Group
                             Eighth District Court Clerk



                             5TheHonorable Mark Gibbons, Senior Justice, participated in the
SUPREME COURT
                    decision of this matter under a general order of assignment.
       OF
    NEVADA
                                                            5
OM 1947A    catz>